 



Exhibit 10.1

EXECUTION COPY

FIRST AMENDMENT TO CREDIT AGREEMENT

     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and
entered into as of April 15, 2005 (the “Effective Date”), by and among VOLUME
SERVICES AMERICA, INC. (“VSA”), VOLUME SERVICES, INC. (“VS”), and SERVICE
AMERICA CORPORATION (“SAC”) (VSA, VS and SAC are sometimes collectively referred
to herein as the “Borrowers” and individually as a “Borrower”), CENTERPLATE,
INC. (“Holdings”), the Lenders party to the Credit Agreement, WACHOVIA BANK,
NATIONAL ASSOCIATION, as a Lender and Syndication Agent, and GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation, for itself, as a Lender, and as
Administrative Agent for the Lenders parties from time to time to the Credit
Agreement described below.

W I T N E S S E T H:

     WHEREAS, the Borrowers, Holdings, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement, dated as of April 1, 2005 (the
“Credit Agreement”; capitalized terms used herein and not otherwise defined
herein shall have the meanings given such terms in the Credit Agreement),
pursuant to which the Lenders have agreed to make certain loans and other
extensions of credit to Borrowers upon the terms and conditions set forth
therein; and

     WHEREAS, Borrowers, the Lenders and the Administrative Agent desire to make
certain amendments to the Credit Agreement in accordance with, and subject to
the terms and conditions set forth in, this Amendment.

     NOW, THEREFORE, in consideration of the premises, the covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree, subject to Section 6, as follows.

     1. Amendments to the Credit Agreement. Subject to the terms and conditions
of this Amendment, the Credit Agreement shall be amended as follows:

     (a) The cover page of the Credit Agreement shall be deleted in its entirety
and shall be replaced in its entirety by the cover page attached as Exhibit A to
this Amendment.

     (b) Section 1.1 of the Credit Agreement, Defined Terms, shall be amended by
deleting each of the definitions of “Activation Event,” “Activation Notice,”
“CapEx Funding Account,” “Qualified Assignee,” and “Related Person,” and
substituting in lieu thereof the following:

     “Activation Event” has the meaning ascribed to it in Section 5.17(d).

     “Activation Notice” has the meaning ascribed to it in Section 5.17(d).

 



--------------------------------------------------------------------------------



 



     “CapEx Funding Account” shall mean a segregated deposit or brokerage
account established by the Borrower Representative with Keybank National
Association or any other bank acceptable to the Administrative Agent, in which
the Administrative Agent has a first priority perfected security interest on
behalf of the Secured Parties pursuant to a Control Agreement to which the
Borrower Representative, the Administrative Agent and Keybank National
Association (or such other bank) are a party, and from which funds may be
deposited and withdrawn in accordance with Section 2.22.

     “Qualified Assignee” shall mean (a) any Lender, any Affiliate of any Lender
and, with respect to any Lender that is an investment fund that invests in
commercial loans, any other investment fund that invests in commercial loans and
that is managed or advised by the same investment advisor as such Lender or by
an Affiliate of such investment advisor, and (b) any commercial bank, savings
and loan association or savings bank or any other entity which is an “accredited
investor”(as defined in Regulation D under the Securities Act of 1933) which
extends credit or buys loans as one of its businesses, including insurance
companies, mutual funds, lease financing companies and commercial finance
companies, in each case, if such Person is to have a Revolving Credit Commitment
which has a rating of BBB or higher from S&P and a rating of Baa2 or higher from
Moody’s at the date that it becomes a Lender and which, through its applicable
lending office, is capable of lending to the Borrowers without the imposition of
any withholding or similar taxes; provided that no Person determined by
Administrative Agent to be acting in the capacity of a vulture fund or
distressed debt purchaser shall be a Qualified Assignee, and no Person or
Affiliate of such Person (other than a Person that is already a Lender) holding
any of the IDS Securities or Subordinated Debt or Capital Stock issued by any
Loan Party shall be a Qualified Assignee (other than GECC or any Affiliate of
GECC).

     “Related Person” has the meaning ascribed to it in Section 5.17(h).”

     (c) Any instances of “Subordinated Notes Indenture” or “Holdings
Subordinated Notes Indenture” appearing in the Credit Agreement shall be amended
by deleting such references and substituting in lieu thereof “Holdings
Subordinated Note Indenture” in each such instance.

     (d) Section 1.1 of the Credit Agreement, Defined Terms, shall be further
amended by inserting the following new definition of “Securitization” in
appropriate alphabetical order:

     “Securitization” means a public or private offering by a Lender or any of
its direct or indirect Affiliates or their respective successors and assigns, of
securities which represent an interest in, or which are collateralized, in whole
or in part, by the Loans and Loan Documents.”

2



--------------------------------------------------------------------------------



 



     (e) Section 2.10(f) of the Credit Agreement, Mandatory Payments, shall be
amended by deleting the first sentence and part of the second sentence and
substituting in lieu thereof the following:

     “Upon delivery of the annual audited financial statements of Holdings and
its Subsidiaries pursuant to Section 5.4(c) for each Annual Fiscal Period,
commencing with the Annual Fiscal Period 2005, the Borrowers shall prepay the
Obligations by an amount equal to 50% of the Annual Excess Cash Flow for such
Annual Fiscal Period;”

     (f) Section 2.12(a)(ii) of the Credit Agreement, Change in Legality, shall
be amended by deleting the reference to “such Revolving Lender” in such sentence
and substituting in lieu thereof “such Lender.”

     (g) Section 2.14(a) of the Credit Agreement, Application and Allocation of
Payments, shall be amended by deleting the fourth sentence of such section and
substituting in lieu thereof the following:

     “Upon the occurrence and during the continuation of an Event of Default,
payments shall be applied to amounts then due and payable in the following
order: first, to Fees (excluding the Commitment Fee and Letter of Credit
Participation Fees), and the Administrative Agent’s expenses reimbursable
hereunder; second, to interest on the Swingline Loan; third, to principal
payments on the Swingline Loan; fourth, to the Commitment Fee, the Letter of
Credit Participation Fee and interest on the other Loans, ratably in proportion
to the interest accrued as to each Loan; fifth, to principal payments on the
other Loans and to provide cash collateral for Letter of Credit Obligations in
the manner described in Section 2.18, ratably to the aggregate, combined
principal balance of the other Loans and outstanding Letter of Credit
Obligations; sixth, to all other Obligations, including expenses of Lenders to
the extent reimbursable under Section 9.4; and seventh, the remaining balance
thereof, if any, shall be returned to the Borrower Representative, except in the
case where the maturity date of the Obligations have been accelerated pursuant
to Article VII or deemed accelerated pursuant to paragraphs (g) or (h) of
Article VII and any Obligations remain outstanding.”

     (h) Section 8.1(a) of the Credit Agreement, Assignment and Participations,
shall be amended by deleting the first two sentences of such Section and
substituting in lieu thereof the following:

     “Subject to the terms of this Section 8.1, any Lender may make an
assignment to a Qualified Assignee of, or sell participations in, at any time or
times, the Loan Documents, Loans, Letter of Credit Obligations and any
Commitment or any portion thereof or interest therein, including any Lender’s
rights, title, interests, remedies, powers or duties thereunder. Any assignment
by a Lender shall: (i) require the consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed with respect to a
Qualified Assignee and which consent shall not be required with respect to a
Lender or an

3



--------------------------------------------------------------------------------



 



assignment to an Affiliate of a Lender) and the execution of an assignment
agreement (an “Assignment and Acceptance Agreement”) substantially in the form
attached hereto as Exhibit B and otherwise in form and substance reasonably
satisfactory to, and acknowledged by, the Administrative Agent; (ii) be
conditioned on such assignee Lender representing to the assigning Lender and the
Administrative Agent that it is purchasing the applicable Loans to be assigned
to it for its own account, for investment purposes and not with a view to the
distribution thereof; (iii) after giving effect to any such partial assignment,
the assignee Lender shall have Commitments in an amount at least equal to
$2,000,000 in the case of Revolving Credit Commitments and, with respect to Term
Loans, $1,000,000 (or such lesser amounts as approved by the Administrative
Agent and the Borrower Representative) and the assigning Lender shall have
retained Commitments in an amount at least equal to $2,000,000 in the case of
Revolving Credit Commitments and, with respect to Term Loans, $1,000,000 (or
such lesser amounts as approved by the Administrative Agent and the Borrower
Representative); (iv) include a payment to the Administrative Agent of an
assignment fee of $3,500 (which assignment fee shall not be payable in
connection with an assignment to an Affiliate of a Lender); and (v) so long as
no Event of Default has occurred and is continuing, require the consent of
Borrower Representative, which shall not be unreasonably withheld or delayed and
which consent shall not be required with respect to assignments to a Lender or
an assignment to an Affiliate of a Lender; provided, that, notwithstanding the
foregoing in this clause (v), the consent of Borrower Representative (not to be
unreasonably withheld or delayed and solely prior to an Event of Default) shall
be required for any assignment of Revolving Credit Commitments to a Lender or an
Affiliate of a Lender which holds only Term Loans prior to giving effect to such
assignment.”

     (i) Section 9.9 of the Credit Agreement, Confidentiality, shall be amended
by relettering “(f)” as “(i)” and inserting the following between the “;” at the
end of Section 9.9(e) and “or”:

     “(f) to an investor or prospective investor in a Securitization that agrees
that its access to information regarding the Loan Parties, the Loans and Loan
Documents is solely for purposes of evaluating an investment in a Securitization
and that has agreed to comply with the covenant set forth in this Section 9.9;
(g) to a trustee, collateral manager, servicer, backup servicer, noteholder or
secured party in a Securitization in connection with the administration,
servicing and reporting on the assets serving as collateral for a Securitization
that has agreed that has agreed to comply with the covenant set forth in this
Section 9.9; (h) to a nationally recognized rating agency that requires access
to information regarding the Loan Parties, the Loans and Loan Documents in
connection with rating issued with respect to a Securitization that has agreed
to comply with the covenant set forth in this Section 9.9;”

     (j) Disclosure Schedules 1.1(b), (c) and (d) to the Credit Agreement shall
be amended by deleting each such Schedule in its entirety and replacing it with
the revised

4



--------------------------------------------------------------------------------



 



Disclosure Schedules 1.1(b), (c) and (d) in each case in the form attached
hereto as Disclosure Schedules 1.1(b), (c) and (d).

     2. No Other Amendments. Except for the amendments expressly set forth and
referred to in Section 1 hereof, the Credit Agreement shall remain unchanged and
in full force and effect. Nothing in this Amendment is intended or shall be
construed to be a novation of any Obligations or any part of the Credit
Agreement or any of the other Loan Documents or to affect, modify or impair the
continuity or perfection of the Administrative Agent’s Liens under the
Collateral Documents.

     3. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each of the Borrowers hereby
warrants, represents and covenants to and with to the Lenders and the
Administrative Agent that: (a) this Amendment has been duly authorized, executed
and delivered by such Borrower; (b) after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing as of this date; and
(c) after giving effect to this Amendment, all of the representations and
warranties made by such Borrower in the Credit Agreement are true and correct in
all material respects on and as of the date of this Amendment (except to the
extent that any such representations or warranties expressly referred to a
specific prior date and except for changes therein expressly permitted or
expressly contemplated by the Credit Agreement or the other Loan Documents). Any
breach in any material respect by any Borrower of any of its representations,
warranties and covenants contained in this Section 3 shall be an Event of
Default under the Credit Agreement.

     4. Ratification and Acknowledgment. Each of the Borrowers hereby ratifies
and reaffirms each and every term, covenant and condition set forth in the
Credit Agreement and all other Loan Documents executed or delivered by such
Borrower.

     5. Waiver, Release and Disclaimer. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each of the Borrowers hereby
waives and releases any claim, defense, demand, action or suit of any kind or
nature whatsoever against the Lenders or the Administrative Agent arising on or
prior to the date of this Amendment in connection with the Credit Agreement or
any of the other Loan Documents, or any of the transactions contemplated
thereunder, except that this Section 5 shall not waive or release any of the
Lenders’ or Administrative Agent’s contractual obligations under the Credit
Agreement or any of the other Loan Documents.

     6. Conditions to Effectiveness. The amendments of the Credit Agreement set
forth in Section 1 of this Amendment shall not become effective unless and until
the Administrative Agent has received one or more counterparts of this
Amendment, duly executed, completed and delivered by Borrowers, the Required
Lenders and the Administrative Agent.

     7. Reimbursement of Expenses. The Borrowers hereby jointly and severally
agree to reimburse the Administrative Agent on demand for all reasonable fees
and reasonable out-of-pocket costs and expenses (including without limitation
the reasonable and actual fees and expenses of its counsel) incurred by the
Administrative Agent in connection with the negotiation, documentation and
consummation of this Amendment and the other documents executed in connection
herewith and the transactions contemplated hereby.

5



--------------------------------------------------------------------------------



 



     8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK FOR CONTRACTS TO BE PERFORMED
ENTIRELY WITHIN SAID STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF
AMERICA.

     9. Severability of Provisions. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. To the extent
permitted by applicable law, each Borrower hereby waives any provision of law
that renders any provision hereof prohibited or unenforceable in any respect.

     10. Counterparts. This Amendment may be executed in any number of several
counterparts, all of which shall be deemed to constitute but one original and
shall be binding upon all parties, their successors and permitted assigns.

     11. Entire Agreement. The Credit Agreement as amended through this
Amendment embodies the entire agreement between the parties hereto relating to
the subject matter thereof and supersedes all prior agreements, representations
and understandings, if any, relating to the subject matter thereof.

     12. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Amendment. In the event an ambiguity or
question of intent or interpretation arises, this Amendment shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Amendment.

[Remainder of page intentionally blank; next page is signature page]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this First Amendment to Credit
Agreement to be duly executed by their respective officers or representatives
thereunto duly authorized, as of the date first above written.

              VOLUME SERVICES AMERICA, INC.
 
       

  By:   /s/ Kenneth R. Frick

       

  Name:   Kenneth R. Frick

       

  Title:   Executive Vice President and CFO

       
 
            VOLUME SERVICES, INC.
 
       

  By:   /s/ Kenneth R. Frick

       

  Name:   Kenneth R. Frick

       

  Title:   Executive Vice President and CFO

       
 
            SERVICE AMERICA CORPORATION
 
       

  By:   /s/ Kenneth R. Frick

       

  Name:   Kenneth R. Frick

       

  Title:   Executive Vice President and CFO

       
 
            CENTERPLATE, INC.
 
       

  By:   /s/ Kenneth R. Frick

       

  Name:   Kenneth R. Frick

       

  Title:   Executive Vice President and CFO

       

 



--------------------------------------------------------------------------------



 



              GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender and as
Administrative Agent
 
       
 
       

  By:     /s/ Brian E. Miner 

       

  Name:     Brian E. Miner

       

  Title:     Senior Risk Manager

       

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender and and
Syndication Agent
 
       

  By:    /s/  Stephen C. Koelsch

       

  Name:     Stephen C. Koelsch

       

  Title:     Vice President

       

 



--------------------------------------------------------------------------------



 



EXHIBIT A

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT

dated as of April 1, 2005

among

VOLUME SERVICES AMERICA, INC.,

VOLUME SERVICES, INC. and SERVICE AMERICA CORPORATION,

as Borrowers,

CENTERPLATE, INC.,

as a Guarantor,

THE LENDERS SIGNATORY HERETO

FROM TIME TO TIME,

as Lenders,

GECC CAPITAL MARKETS GROUP, INC.,

as Lead Arranger and Book Runner,

GENERAL ELECTRIC CAPITAL CORPORATION,

as Administrative Agent and Lender

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Syndication Agent



--------------------------------------------------------------------------------

$215,000,000 Senior Secured Credit Facilities



--------------------------------------------------------------------------------

 